     Case: 1:18-cv-03529 Document #: 75 Filed: 10/18/18 Page 1 of 1 PageID #:620

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Sean McDermott
                                          Plaintiff,
v.                                                         Case No.: 1:18−cv−03529
                                                           Honorable Andrea R. Wood
GM Safety and Supply, LLC, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 18, 2018:


         MINUTE entry before the Honorable Andrea R. Wood: Consistent with the
parties' Stipulation [72], all claims and cross−claims for contribution asserted in this case
are voluntarily dismissed. The Court further acknowledges that the parties have stipulated
that Indiana law governs all issues, including liability and damages, in this case. Mailed
notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
